December 3, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:First Western Funds Trust File No. 333-180717 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that(i) the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that containedin the most recent amendment to theRegistrant's registrationstatement on Form N-1A and (ii) the text of the most recent amendment has been filed electronically. Very truly yours, /s/ Wade Bridge Wade Bridge Vice President Ultimus Fund Solutions, LLC | 225 Pictoria Drive, Suite 450 | Cincinnati, OH 45246 | 513.587.3400 | fax 513.587.3450 www.ultimusfundsolutions.com
